— Order unanimously affirmed without costs. Memorandum: Supreme Court properly granted the *1084motion of defendant City of Buffalo for summary judgment dismissing plaintiffs’ complaint because plaintiffs failed to comply with section 362 of the Charter of the City of Buffalo, which requires that prior written notice of the defect be given to the City Clerk (see, Drzewiecki v City of Buffalo, 51 AD2d 870). The fact that the City had actual knowledge of the defect and had sent a notice to the abutting landowner to make repairs does not excuse plaintiffs’ lack of compliance with section 362 (see, Dobransky v City of Watertown, 168 AD2d 997, 998; Conlon v City of Pleasantville, 146 AD2d 736). We do not find the circumstances here to be sufficiently unusual to justify making an exception to the requirement of prior written notice (cf., Blake v City of Albany, 63 AD2d 1075, affd on other grounds 48 NY2d 875). (Appeal from Order of Supreme Court, Erie County, Mintz, J. — Summary Judgment.) Present —Denman, P. J., Pine, Lawton, Boehm and Doerr, JJ.